Citation Nr: 0308932	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
inguinal hernia.  

[  The issues of entitlement to service connection for 
rheumatoid arthritis and for a thyroid disability will be the 
subject of a subsequent Board decision.]  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a thyroid 
disability and for arthritis of the shoulders, hands, and 
feet.  Within this same rating decision, he was awarded 
service connection, with a noncompensable initial rating, for 
bilateral inguinal hernia.  He responded with a timely Notice 
of Disagreement regarding these determinations, initiating 
this appeal.  In March 1999 a Statement of the Case was sent 
to the veteran, and he responded with an April 1999 VA Form 
9, perfecting his appeal.  In January 2001, the veteran 
testified personally before the undersigned member of the 
Board.  

The veteran's claim was initially presented to the Board in 
May 2001, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  

The veteran had previously perfected an appeal regarding the 
issue of entitlement to an initial rating in excess of 10 
percent for neuropathy of the left ulnar nerve.  In a January 
2003 rating action, he was assigned a 20 percent initial 
rating for this disability.  He subsequently withdrew his 
appeal of this issue, and it is no longer before the Board.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.304 
(2002).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for rheumatoid arthritis 
and for a thyroid disability, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain credible medical evidence of 
a current bilateral inguinal hernia, or any residuals 
thereof.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for the 
veteran's bilateral inguinal hernia have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.114 Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and the June 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at VA medical centers in Nashville and 
Mountain Home, TN.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records have also been obtained from Johnson 
City Internal Medicine Associates and R.W.D, M.D..  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The veteran seeks a compensable initial rating for his 
service-connected bilateral inguinal hernia.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  

The veteran's bilateral inguinal hernia is currently rated 
under Diagnostic Code 7338, for inguinal hernia.  Under this 
code, a noncompensable (0 percent) rating is warranted for a 
small, reducible inguinal hernia, or an inguinal hernia 
without true hernia protrusion, or an inguinal hernia that 
has not been operated on, but is remediable.  A 10 percent 
disability rating is warranted where the evidence shows a 
small post-operative recurrent inguinal hernia that is 
readily reducible and well supported by truss or belt.  A 30 
percent evaluation is warranted for a small, postoperative 
recurrent inguinal hernia, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible.  A 60 
percent evaluation is warranted for a large, postoperative 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  An additional 10 percent may be awarded for 
bilateral hernias where the second, less severely disabling, 
hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2002).  

For the reasons to be discussed below, a compensable initial 
rating is not warranted for the veteran's service-connected 
bilateral inguinal hernia.  

The veteran's service medical records are positive for 
bilateral hernia repair surgery in 1984, and a second right 
inguinal hernia repair in 1988.  However, his March 1997 
service separation medical examination was negative for any 
current diagnosis of a hernia.  Likewise, a November 1996 
private medical examination performed by A.D.W., M.D., 
contains no indication of a current hernia on either the left 
or right side.  

In January 1998, the veteran sought VA treatment for pain 
over the site of his surgical hernia repairs.  Mild 
tenderness was observed over the site of his left inguinal 
hernia repair, and a recurrent left inguinal hernia was 
suspected.  However on subsequent examination approximately 
one week later, no evidence of recurrence was found.  An 
April 1998 VA outpatient treatment notation reflects the 
veteran's complaints of pain at his hernia repair sites, but 
does not indicate any current hernia.  A September 998 VA 
medical examination was negative for any indications of a 
current inguinal hernia.  

The veteran testified before a member of the Board in January 
2001 regarding his bilateral inguinal hernia.  He stated that 
he continues to experience pain at the site of his hernia 
surgeries.  

Pursuant to the Board's May 2001 remand order, the veteran 
was again examined by a VA physician in August 2002.  
Objective examination of his abdomen revealed it to be obese, 
soft, nontender, and nondistended.  The examiner could find 
no obvious inguinal hernia at that time.  

When reviewed in its totality, the medical evidence of record 
does not indicate the veteran has a current inguinal hernia.  
Recurrence of an inguinal hernia was suspected in 1998, but 
was ultimately ruled out, and no such disability was found on 
reexamination in August 2002.  Because the veteran does not 
currently have a right or left inguinal hernia, a compensable 
initial rating cannot be assigned at this time. While the 
Board acknowledges the veteran's complaints of abdominal pain 
at the site of his inguinal hernia surgeries, the medical 
record does not indicate a current inguinal hernia is the 
cause of this pain.  

As is noted above, this appeal arises from the assignment of 
an initial rating for a service-connected disability.  In 
such cases, a staged rating may be assigned based on varying 
levels of disability during the pendency of the appeal.  
However, in the present case, the evidence does not reflect 
any recurrence of the veteran's inguinal hernia in the period 
since his claim was filed; therefore, a staged rating is not 
warranted at this time.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's postoperative bilateral inguinal 
hernia has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran continues to work 
as a file clerk.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

For all the foregoing reasons, the Board finds that a 
compensable initial evaluation is not warranted for the 
veteran's bilateral inguinal hernia.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  As a preponderance of the 
evidence is against the award of a compensable initial 
rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable initial rating for the veteran's 
service-connected bilateral inguinal hernia is denied.  


REMAND

The veteran seeks service connection for rheumatoid arthritis 
and for a thyroid disability.  Regarding his claimed 
rheumatoid arthritis, the medical record varies on whether or 
not the veteran does in fact have rheumatoid arthritis and, 
if so, when this disability was first incurred.  Because a 
medical examination is necessary to address these issues, a 
remand by the Board is required by law.  38 U.S.C.A. 
§ 5103(d) (West 2002).  

Next, the medical record also contains conflicting evidence 
regarding his claimed thyroid disability.  Again, a remand is 
required in order to obtain a VA medical opinion regarding 
the nature of the veteran's claimed disability, and its date 
of onset.  

In light of the above, these issues are remanded for the 
following additional development:  

1.  The RO should schedule the veteran for a 
medical examination performed by a rheumatologist 
to determine if the veteran has rheumatoid 
arthritis.  All tests and studies deemed necessary 
by the examiner for diagnostic or other purposes 
must be conducted.  The claims folder should be 
provided to the examiner(s) for review.  Special 
attention is called to the following:
(a) the 1996 treatment records from Drs. 
Williams and Morelock, with a finding of an 
elevated rheumatoid level (located in the 
first manila folder and marked with a paper 
clips and a yellow post-it note inscribed 
"Drs. Morelock + Williams")
(b) the 1996-97 treatment records of Dr. deWit 
with a suggestive diagnosis of "very early 
rheumatoid arthritis" (located in claims 
folder and marked with a green tab inscribed 
"Private exam Dr. ADW 11/96")
(c) the July 2001 VA clinical notation with 
findings of a positive RA test and rheumatoid 
changes on X-ray examination (located in the 
claims folder and marked with a yellow tab 
inscribed "VA Tx - 'rheumatoid changes' 01")
After reviewing the medical evidence of record, the 
examiner should state whether the veteran currently 
has rheumatoid arthritis.  If he does, the examiner 
should also state whether it is likely, unlikely, 
or as likely as not that this disability began 
during military service (July 1981 to July 1997) or 
within a year thereafter.  The medical basis for 
the examiner's opinion should also be discussed.  

2.  The RO should arrange for a review of the 
medical evidence to determine if the veteran has a 
current thyroid disability, and if such a 
disability began during military service.  If the 
examiner determines a physical examination of the 
veteran is warranted, such should be accomplished; 
otherwise, the veteran need not be called for 
examination.  Send the claims folder to the 
examiner(s) for review.  As part of the review, the 
examiner should review the veteran's medical 
records, including the following:
(a) the 1996 treatment records from Drs. 
Williams and Morelock, with a finding of an 
elevated TSH level (located in the first 
manila folder and marked with a paper clips 
and a yellow post-it note inscribed "Drs. 
Morelock + Williams")
(b) the 1996-97 treatment records of Dr. deWit 
with a finding of a borderline elevated TSH 
level (located in claims folder and marked 
with a green tab inscribed "Private exam Dr. 
ADW 11/96")
(c) the July 2001 VA clinical treatment record 
with a finding of a TSH level of 11.5 (located 
in the claims folder and marked with a yellow 
tab inscribed "TSH=11.5 7/01")
After reviewing the medical evidence of record, the 
examiner should state whether the veteran currently 
has a thyroid disability.  If he does, the examiner 
should also state whether it is likely, unlikely, 
or as likely as not that this disability began 
during military service (July 1981 to July 1997).  
The medical basis for the examiner's opinion should 
also be discussed.  

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

